Motion Denied; Order filed March 5, 2019.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00597-CR
                                  ____________

                      XAVIER DAVENPORT, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 228th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1462345

                                    ORDER

      Appellant is represented by appointed counsel, Aimee Bolletino.
Appellant’s brief was originally due November 8, 2018. We have granted
extensions of time to file appellant’s brief through February 7, 2019. When we
granted the last extension, we noted that no further extensions would be granted
absent exceptional circumstances. No brief was filed. On February 15, 2019,
counsel filed a further request for extension of time to file appellant’s brief.
Counsel did not allege any exceptional circumstances in the request.
      We deny the request for extension and issue the following order.

      Accordingly, we order Aimee Bolletino to file a brief with the clerk of this
court on or before March 12, 2019. If counsel does not timely file appellant’s
brief as ordered, the court may issue an order abating the appeal and directing the
trial court to conduct a hearing to determine the reason for the failure to file the
brief and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.

                                  PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.